DETAILED ACTION
The present application, filed on 01/14/2022, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 01/14/2022.
Claims 1-21 are pending and have been considered below.

Priority
The application claims priority to provisional application 63/139,636, filed on 01/20/2021, provisional application 63/150,071, filed on 02/16/2021, provisional application 63/168,743, filed on 03/31/2021, and provisional application 63/241,422, filed on 09/07/2021. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: “deployed positon” should read, “deployed position”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 101542692).
Regarding claim 1, Park discloses {Figures 1-11} a closure latch system {1} for a hood of a motor vehicle {Abstract, 1} for moving a hood {Abstract} fixed to a striker {70} to a pop-up position {Figures 6–10}, comprising: a closure latch assembly {1} including a ratchet {10} and at least one pawl {20}, the ratchet being moveable between a striker capture position whereat the ratchet retains the striker {70} in a fully captured position {Figures 3–5} and whereat the hood is in a fully closed position, a striker partial release position {Figures 6–8} whereat the ratchet {10} retains the striker {70} in a partially released position and whereat the hood is in a partially open position, and a striker release position {Figure 9} whereat the ratchet {10} releases the striker {70} and whereat the hood can be moved to a fully open position, the at least one pawl being moveable between a primary lock position {Figures 3–5} whereat the at least one pawl holds the ratchet in the striker capture position and a ratchet releasing position {moving clockwise, Figures 6–8} whereat the at least one pawl releases the ratchet to the striker partial release position; and a pedestrian protection system including an actuator {75} having a non-actuated position {Figures 3–5} and an actuated position {Figures 6–8}, the actuator being configured to translate a slider {50} from a non-deployed position {right} to a deployed position {left} upon moving from the non-actuated position to the actuated position to cause a hook {22} to move into a striker retaining position {Figures 6–8} to prevent removal of the striker {70} from the closure latch assembly and to move a lift lever {23} from a lift lever rest position {lower position} into engagement with the striker {70} to a lift lever deployed position {raised position}, whereat the hood is moved to the pop-up position.
Regarding claim 8, Park discloses {Figures 1-11} a release lever {40 and/or 50} operably coupled to the hook {22}, the release lever having a rest position {Figures 3-5}, whereat the hook {22} remains in the striker retaining position while the actuator is in the actuated position, and an actuated position {Figures 6-8}, whereat the hook {22} is moved from the striker retaining position to a striker releasing position {Figure 9} while the actuator {75} is in the actuated position, whereat the striker {70} can be removed from the ratchet {10} and the hood can be moved to the fully open position {Figures 9-11}.
Regarding claim 9, Park discloses {Figures 1-11} a hook blocking pawl {30 (31, 32, 35, 36)} moveable between a non-blocking, rest position {Figure 9} and a blocking position {Figure 5-8}, wherein the hook blocking pawl {30} is brought into blocking engagement with a lock surface of the hook {22} to maintain the hook in the striker retaining position while the actuator {75} is in the actuated position {Figures 7-8}.
Regarding claim 10, Park discloses {Figures 1-11} including a blocking feature {32} configured for movement between a non-blocking position, whereat the lift lever {23} is in the lift lever rest position {lower position}, and a blocking position whereat the lift lever {23} is releasably maintained in the lift lever deployed position {raised position} by the blocking feature {32}.
Regarding claim 11, Park discloses {Figures 1-11} the blocking feature {32} is biased to the blocking position when the slider {50} is moved from the non-deployed position {right} to the deployed position {left}, and wherein the blocking feature {32} is biased from the blocking position to the non-blocking position when the hook {22} is moved from the striker retaining position {Figures 8, 11} to the striker releasing position {Figures 9-10}.
Regarding claim 12, Park discloses {Figures 1-11} the slider {50} engages the blocking feature {32} to bias the blocking feature from the non-blocking position to the blocking position {via 40}.
Regarding claim 13, Park discloses {Figures 1-11} movement of release lever {40 and/or 50} to its actuated position causes the hook blocking pawl {30 (31, 32, 35, 36)} to move from the blocking position to the non-blocking, whereat the hook {22} is moved from the striker retaining position {Figure 8} to a striker releasing position {Figure 9} while the actuator is in the actuated position.
Regarding claim 18, Park discloses {Figures 1-10} the pedestrian protection system {50} is configured to be connected to a latch frame plate {10} of an existing closure latch assembly.
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki (US 2021/0301565).
Regarding claim 20, Sasaki discloses {Figures 1-11} a closure latch system {100} for a hood {11} of a motor vehicle [0022] for moving a hood fixed to a striker {12} to a pop-up position, comprising: a closure latch assembly {10} comprising one or more latch components {3, 4, 30, 33, 38, 39, 40, 41, 43}; and a pedestrian protection system {1} including an actuator {5} having a non-actuated position and an actuated position, the actuator {5} being configured to translate a slider {6} from a non-deployed position to a deployed position upon moving from the non-actuated position to the actuated position, wherein the slider {6} comprises one or more control surfaces {6a, 61} configured to control the one or more latch components {3, 4, 33, 40, 41, 43} during the slider {6} translating from a non-deployed position to a deployed position [0080-0082].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Page (US 2022/0162887).
Regarding claim 21, Sasaki discloses all the aspects of claim 20. However, Sasaki does not explicitly disclose the hood is for a trunk of the motor vehicle.
Page teaches {Figures 1-44} a closure latch system {10} for a hood {13}, wherein the hood {13} is for a front trunk {17} of a motor vehicle {11}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the closure latch system disclosed by Sasaki could be used for any vehicle hood, specifically a frunk, as disclosed by Page, in order to provide “storage in a compartment provided in the front of the vehicle where an engine typically would occupy but has been provided at another location in the vehicle” [0087].

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, none of the prior art of record, either alone or in obvious combination, disclose a method of automatically actuating a closure latch assembly for moving a hood of a motor vehicle from a closed position to a partially open, pop-up position in advance of impacting a pedestrian to minimize the potential for injury to the pedestrian upon impacting the hood, and optionally releasing the hood for movement from the pop-up position to a fully open position, comprising: powering an actuator; moving a slide member with the actuator; causing movement a hook from a striker releasing position to a striker retaining position with a first cam surface of the slide member to prevent removal of a striker fixed to the hood from the closure latch assembly; moving a pawl lever with a second cam surface of the slide member to operably move at least one pawl from a primary lock position to the ratchet releasing position to cause a ratchet to move from a striker capture position to a striker release position; and moving a lift lever from a lift lever rest position to a lift lever deployed position in engagement with the striker with a lift lever drive surface to move the striker toward the hook (emphasis added), whereat the hood is moved to the pop-up position; and optionally, moving a release lever from a rest position to an actuation position and causing the hook to move from the striker retaining position to the striker releasing position, thereby allowing the striker to be removed from the closure latch assembly and the hood to be moved from the pop-up position to the fully open position.
Claims 2- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the prior art of record, either alone or in obvious combination, disclose the slider translates from the non-deployed position along a straight path to the deployed position to cause the hook to pivot about a hook axis to the striker retaining position.
Regarding claim 17, none of the prior art of record, either alone or in obvious combination, disclose the lift lever has a lift lever driven surface and the slider has a lift lever drive surface, wherein the lift lever drive surface engages the lift lever driven surface to move the lift lever into engagement with the striker to move the striker into engagement with the hook while the hook is in the striker retaining position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomura (JP 2016/064778) teaches a pop-up hood apparatus for a vehicle. Cumbo (US 2022/0316244) teaches a mechanical emergency latch release system for a frunk, but was filed after the effective filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614